DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on July 15, 2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shroud comprises a plurality of inlet openings, each of which inlet openings is configured to receive and/or mount a respective nozzle of the paint sprayer, wherein the inlet openings are preferably substantially evenly spaced apart from one another in a line or a row laterally across the shroud (claim 15),  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims have a painting device with a rolling shroud.  This concept should be captured in the title.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: roller means in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 2, “the pain rollers” lacks antecedent basis.  For purposes of compact prosecution, the limitation will be interpreted as the roller means.
In claim 13, line 13, the use of the term "rigid" is deemed vague and indefinite because it is unclear as to what would constitute "a rigid polymer material".
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 14 recites the broad recitation of fibre-reinforced polymer composite material, and the claim also recites glass fibre polymer composite or a carbon fibre polymer composite which is the narrower statement of the range/limitation. 
In the present instance, claim 17 recites the broad recitation during attachment of the painting device to the paint sprayer, and the claim also recites especially when the nozzle is connected to the spray gun via the inlet opening of the shroud which is the narrower statement of the range/limitation.  
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 16, the phrase of “a paint sprayer”, “a spray gun” and “a nozzle connected to the spray gun” is recited, but these phrase are also found in claim 1.  It is unclear if different paint sprayers are intended to be employed.  It is suggested to incorporate the clauses of claim 1 into 16 for definiteness and clarity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toru (JP 2005013919, provided translation cited below).
In regards to claims 1, 7 and 16-18, Toru teaches a painting device (20) for a paint sprayer with a spray gun (21d) and a nozzle (21c) connected to the spray gun, the painting device known comprising:
a shroud (21) for shielding the nozzle of the paint sprayer, the shroud having an inlet opening for locating the nozzle in an interior of the shroud (21) and an opposing outlet opening for applying paint to a surface (W) to be painted; and 
a roller means (50) mounted on or attached to the shroud (21), the roller means (50) engages with the surface (W) to be painted for supporting the shroud of the painting device for rolling movement over the surface with the outlet opening positioned adjacent to the surface to be painted, wherein the shroud (21) connects with the nozzle of the paint sprayer such that the spray gun connects to the nozzle at or through the inlet opening and the nozzle is fixed in the interior to direct paint sprayed therefrom through the outlet opening. (fig. 1-4; pg. 4).
In regards to claims 2 and 10, Toru teaches the shroud (21) includes panels or walls which at least partially surround the interior and define the outlet opening adjacent to the surface to be painted, such that the shroud is configured to shield the nozzle and paint sprayed from the nozzle in the interior of the shroud from external influences. (fig. 2-5).
In regards to claim 3, Toru teaches the roller means comprises one or more rollers (50) attached to the shroud for rolling contact with the surface to be painted for supporting the painting device for rolling movement over the surface to be painted. (fig. 2-4, 7; pg. 4).
In regards to claim 4, Toru teaches the roller means cooperate with the shroud to preset or predetermine a distance or spacing between the nozzle and the surface to be painted (fig. 2-5; pg. 5-6).
In regards to claims 5 and 8-9, Toru teaches the roller means comprises first and second rollers (50) attached or mounted on opposite sides of the shroud for stably and evenly supporting the shroud for movement on the surface to be painted, wherein an axle or rotational axis of each roller extends substantially perpendicular to a direction of movement of the painting device over the surface (fig. 2-5, 7; pg. 5-6).

Claims 1-11 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gliksman (US 20180169672).
In regards to claims 1, 7 and 16, Gliksman teaches a paint sprayer attachment (1, painting device) for a paint sprayer having a spray gun and a nozzle connected to the spray gun (para. 18), the paint sprayer attachment comprising:
a shell (10, shroud) having an interior with an inlet opening and an opposing outlet opening (fig. 1-4; para. 20); and
first and second paint rollers (61, 71, roller means) rotatably attached to the shell such that the first and second paint rollers are spaced apart from and parallel to each other, the first and second paint rollers being configured to engage with a paintable surface such that the paint sprayer attachment is movable in relation to the paintable surface and the outlet opening is substantially adjacent to the paintable surface (fig. 1-4; para. 24-25), 
wherein the shell is attachable to the paint sprayer at a spray nozzle mount (13), such that the spray gun connects to the nozzle through the inlet opening and the nozzle is fixed in the interior to direct paint sprayed therefrom through the outlet opening (fig. 1-4; para. 20, 36-38).
In regards to claim 2, Gliksman teaches the shell includes panels or walls which at least partially surround the interior and define the outlet opening adjacent to the surface to be painted, such that the shell is configured to shield the nozzle and paint sprayed from the nozzle in the interior of the shroud from external influences (fig. 1-2, 5-6; para. 20-21).
In regards to claim 3, Gliksman teaches the first and second paint rollers are attached to the shell for rolling contact with the surface to be painted for supporting the paint sprayer attachment for rolling movement over the surface to be painted (fig. 1-4; para. 24-25).
In regards to claim 4, Gliksman teaches the first and second paint rollers are attached to the shell to provide a preset distance or spacing between the nozzle and the surface to be painted (fig. 1-2; para. 21-23).
In regards to claim 5, Gliksman teaches the first and second paint rollers are attached to the shell, which provides stable and even support of the shell for movement on the surface to be painted, where an axle or rotational axis of each of the first and second rollers extends perpendicular to a direction of movement of the paint sprayer attachment over the surface (fig. 1-3; para. 24-25).
In regards to claim 6, Gliksman teaches the first and second paint rollers are paint rollers that distribute and apply paint sprayed from the nozzle within the interior of the shell to the surface, the first and second paint rollers are arranged spaced apart from, and parallel to, each other at opposite sides of the shell (fig. 1-3; para. 24-25, 34).
In regards to claim 8, Gliksman teaches the first and second paint rollers are disposed in the interior of the shell and each of the first and second paint rollers partially extends through the outlet opening to engage the surface (fig. 1-3; para. 24-25, 34).
In regards to claim 9, Gliksman teaches the shell is attached to the paint sprayer, the nozzle directs paints sprayed therefrom through the outlet opening between the first and second paint rollers (fig. 1-3; para. 34-35, 43).
In regards to claim 10, Gliksman teaches the shell comprises a top wall defining the inlet opening at a nozzle mount (13); a front wall extending forwardly from the top wall to the outlet opening; a rear wall extending rearwardly from the top wall to the outlet opening; and first and second side walls extending from lateral sides or lateral ends of the top wall to the outlet opening (fig. 1-2; para. 20-21).
In regards to claim 11, Gliksman teaches the shell comprises a plurality of flex tabs (40, pair of members) for limiting pivotal movement of the spray gun in relation to the nozzle when the shell is attached to the paint sprayer, the plurality of flex tabs are spaced apart and extend from the top wall such that the inlet opening is disposed therebetween (fig. 1-2, 7; para. 35-38).
In regards to claim 17, Gliksman teaches the top wall of the shell is clamped between the nozzle and the spray gun when the nozzle is connected to the spray gun (fig. 1-2; para. 18, 20).
In regards to claim 18, Gliksman teaches the paint sprayer is capable of being an airless paint sprayer (para. 3, 18, 43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gliksman as applied to claims 1-11 and 16-18 above, and further in view of Raub (US 2,478,318).
In regards to claim 12, Gliksman teaches each of the side walls has a pair of apertures at retention slots (11, 12), the apertures are adjacent to the outlet opening (fig. 1-6; para. 22-23). 
Gliksman does not explicitly teach where each of the paint rollers comprises a spring-loaded member disposed on each end, and wherein the spring-loaded members of the paint rollers are respectively received in the apertures of the side walls for rotatable attachment.
However, Raub teaches a paint roller (1) comprising coil springs (18/19) position at discs (4) of the paint roller (1) to urge/sealing the discs against the paint roller when installed on the applicator (fig. 2; col. 1, lines 58-60, col. 2, line 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the coil springs sealing discs onto the paint roller of Raub onto the paint rollers of Gliksman because Raub teaches it will be easy to handle (col. 1, lines 5-10).
 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gliksman as applied to claims 1-11 and 16-18 above, and further in view of Singhal (US 5,360,165).
In regards to claims 13-14, Gliksman does not explicitly teach the shroud is formed from a rigid polymer material or a fibre-reinforced polymer composite material, such as a glass fibre polymer composite or a carbon fibre polymer composite
However, Singhal a shroud comprises light weight material such as fiber-glass, plastic or other rigid/sturdy and light weight material, which will include fibre-reinforced polymer composite material (col. 2, lines 54-57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the shroud composition capable of being fibre-reinforced polymer of Singhal onto the shell of Gliksman because the use of a light material for the shell will make the apparatus easier to handle for the user.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gliksman as applied to claims 1-11 and 16-18 above, and further in view of Teall (US 3,015,837).
In regards to claim 15, Gliksman does not explicitly teach the shroud comprises a plurality of inlet openings, each of which inlet openings is configured to receive and/or mount a respective nozzle of the paint sprayer, wherein the inlet openings are preferably substantially evenly spaced apart from one another in a line or a row laterally across the shroud.
However, Teall teaches an applicator comprising a plurality of nozzle (18) on a crossbar (15) of the applicator (fig. 1-2; col. 3, lines 69-73).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the plurality of nozzles of Teall onto the shell of the paint sprayer attachment of Gliksman to provide a plurality of inlet openings on the shell because Teall teaches it will distribute the spray of paint uniformly (col. 2, lines 20-25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717